DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Claim Objections
Claims 1, 3-6, 9-12, 16 and 20 are objected to because of the following informalities:  
Regarding claim 1, the “; and” in line 4 should be changed to “,” because the wherein clause is not a method step.
Regarding claim 1, an “and” should be added at the end of line 12 to be grammatically correct.
Regarding claim 1, an “and” should be added in line 18 after “the scheduling request,” to be grammatically correct.
Regarding claim 1, “further comprising:” should be changed to “and” for clarity. 

Regarding claim 16, the two occurrences of the phrase “wherein the processor is configured to call and run the computer program stored in the memory to:” appears to redundant and should be deleted.
Regarding claim 16, an “and” should be added in line 22 after “the scheduling request,” to be grammatically correct.
Regarding claim 16, “wherein the processor is configured to:” should be changed to “and” for clarity. 

Regarding claim 20, the “which causes a computer to indicate” in line 2 should be changed to “which causes a computer to: indicate” because indicate, determine and determine are the acts performed by the computer.  Examiner also suggests properly indent these limitations.
Regarding claim 20, “wherein indicating” should be changed to “indicate”, “wherein the first condition… is determined…” should be changed to “determine the first condition…” and “wherein the computer is caused to:” should be changed to “and” because they are acts performed by the computer and drafting these limitations as wherein clauses make the scope of the claim unclear. 
Regarding claim 20, an “and” should be added at the end of line 10 to be grammatically correct.
Regarding claim 20, an “and” should be added after “the scheduling request,” to be grammatically correct.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0413428 (hereinafter Liu) in view of US 2020/0367265 (hereinafter Wang) US 2020/0221483 (hereinafter Zhang) and US 2020/0163122 (hereinafter Lee).
Regarding claims 1 and 16, Liu teaches a terminal and method comprising: indicating, by a media access control (MAC) layer, to a physical layer to send a first scheduling request (Fig. 1, 101-106; [0103]-[0162]: details MAC layer provides to the physical layer a notification/indication that which scheduling request configuration a scheduling request corresponding to is to be transmitted, based on a priority, for transmission of multiple scheduling requests occurring (triggered) in a certain time unit); further comprising: determining, by the physical layer according to a first rule: a scheduling request needing to be transmitted; a priority of uplink control information; and a priority of an uplink control channel (Fig. 1, 101-106; [0103]-[0162]: details scheduling request configuration, as first rule, a scheduling request corresponding to is to be transmitted, based on a priority, for transmission).
Liu does not explicitly teach wherein the MAC layer indicating to the physical layer to send the first scheduling request comprises: determining whether a first condition is met, wherein the first condition comprises that: an uplink control channel resource transmitting the first scheduling request overlaps or partially overlaps with a first uplink data channel resource, when a logical channel corresponding to a first service triggers the first scheduling request, and a priority of the first service is higher than a priority of a service transmitted on a first uplink data channel; when the first condition is met, the MAC layer indicating to the physical layer to send the first scheduling request; otherwise, the MAC layer not indicating to the physical layer to send the first scheduling request; the MAC layer determining the first condition for determining whether to indicate the physical layer to send the first scheduling request according to at least one of: a priority of a logical channel triggering the scheduling request, a priority corresponding to a configured physical uplink shared channel (PUSCH) grant.  
However, Wang teaches determining whether a first condition is met ([0255]: details user terminal decides whether to transmit according to predefined rule), wherein the first condition comprises that: an uplink control channel resource transmitting the first scheduling request overlaps or partially overlaps with a first uplink data channel resource ([0255]: details the resource expected to transmit the SR overlaps with the PUSCH in time), when a logical channel corresponding to a first service triggers the first scheduling request ([0254]: details UE may transmit the SR on the next nearest available SR resource through the PUCCH), and a priority of the first service is higher than a priority of a service transmitted on a first uplink data channel ([0272]: details If the priority of the SR is higher, the UE transmits the SR through the PUCCH without transmitting the PUSCH in slot n).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Wang and include determining whether a first condition is met, wherein the first condition comprises that: an uplink control channel resource transmitting the first scheduling request overlaps or partially overlaps with a first uplink data channel resource, when a logical channel corresponding to a first service triggers the first scheduling request, and a priority of the first service is higher than a priority of a service transmitted on a first uplink data channel of Wang with Liu.  Doing so would improve transmission efficiency (Wang, at paragraph [0091]).
Moreover, Zhang teaches wherein the MAC layer indicating to the physical layer to send the first scheduling request comprises: when the first condition is met, the MAC layer indicating to the physical layer to send the first scheduling request; otherwise, the MAC layer not indicating to the physical layer to send the first scheduling request ([0040][0051]: details When the MAC layer or the MAC entity receives the indication that the available resource exists, the valid resource exists, or the scheduling request can be transmitted, it can be determined that the MAC layer or the MAC entity obtains an uplink resource capable of being used to transmit the scheduling request.  Based on the determination, the MAC layer or the MAC entity can instruct the lower layer (for example, the physical layer) to transmit the scheduling request on the uplink resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Zhang and include wherein the MAC layer indicating to the physical layer to send the first scheduling request comprises: when the first condition is met, the MAC layer indicating to the physical layer to send the first scheduling request; otherwise, the MAC layer not indicating to the physical layer to send the first scheduling request; the MAC layer determining the first condition according to at least one of: a priority of a logical channel triggering the scheduling request, a priority corresponding to a configured physical uplink shared channel (PUSCH) grant of Zhang with Liu.  Doing so would avoid delaying transmission (Zhang, at paragraph [0036]).
Furthermore, Lee teaches the MAC layer determining the first condition for determining whether to indicate the physical layer to send the first scheduling request according to at least one of: a priority of a logical channel triggering the scheduling request, a priority corresponding to a configured physical uplink shared channel (PUSCH) grant ([0105]: details the corresponding SR configuration for the triggered SR is that of the highest priority logical channel (if such a SR configuration exists) that has data available for transmission at the time the regular BSR is triggered; “for” may be interpreted as “used for” thus has no patentable weight because it is an intended use). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Lee and include the MAC layer determining the first condition according to at least one of: a priority of a logical channel triggering the scheduling request, a priority corresponding to a configured physical uplink shared channel (PUSCH) grant of Lee with Liu.  Doing so would efficiently request uplink resource (Lee, at paragraph [0017]).

Regarding claims 3, Liu teaches wherein the first rule comprises at least one of: first information; a first scheduling request indicated later than another scheduling request indicated by the MAC layer; the first scheduling request firstly indicated earlier than other scheduling requests indicated by the MAC layer; and second information from a network ([0103][0162]: details scheduling request configuration, as first information). 

Regarding claim 4, Liu teaches the MAC layer indicating the first information to the physical layer ([0103][0162]: details scheduling request configuration, as first information).  

Regarding claims 5 and 6, Liu teaches wherein the first information comprises at least one of following information corresponding to the first scheduling request: pre-emption indication information; service type information; service priority information; logical channel information; logical channel priority information; logical channel group information; logical channel group priority information; first service indication information; priority information; and priority level information ([0103][0162]: details scheduling request configuration, as first service indication information; based on priority, as priority information).
 
Regarding claim 9, Liu teaches determining a first resource to be transmitted according to at least one of: the priority of the logical channel triggering the scheduling request, an identifier of the logical channel triggering the scheduling request, a priority of a service triggering the scheduling request, an identifier of the service triggering the scheduling request, an identifier of a service corresponding to hybrid automatic repeat request (HARQ) feedback, an identifier of a logical channel corresponding to the HARQ feedback, an identifier corresponding to the HARQ feedback, a priority of the service corresponding to the HARQ feedback, a priority of the logical channel corresponding to the HARQ feedback, a priority corresponding to the HARQ feedback, an identifier of a service corresponding to a (channel state information reference signal) CSI-RS, an identifier of the logical channel corresponding to the CSI-RS, an identifier corresponding to the CSI-RS, a priority of the service corresponding to the CSI-RS, a priority of the logical channel corresponding to the CSI-RS, a priority corresponding to the CSI-RS, second information from the network, an identifier of a service corresponding to UCI, a priority corresponding to the UCI, the first information, and a priority/an identifier of a logical channel/a service/data to be transmitted triggering a Physical Random Access Channel (PRACH) ([0104]: details priority of scheduling request configuration may be linked to a priority of a logical channel corresponding to the scheduling request configuration); wherein the first resource is at least one of the scheduling request (SR), the configured physical uplink shared channel (PUSCH), the CSI-RS, the HARQ feedback, and the PRACH ([0092]: details UCI includes SR to be used to request a PUSCH resource for initial transmission). 

Regarding claim 10, Liu teaches determining the first resource to be transmitted according to at least one of a time point when the scheduling request is triggered, whether a MAC Protocol Data Unit (PDU) is packed, whether a MAC PDU is sent to the physical layer, a grant attribute, a service triggering the scheduling request, a logical channel triggering the scheduling request, a priority of a logical channel triggering the scheduling request, an identifier of the logical channel triggering the scheduling request, a priority of a service triggering the scheduling request, an identifier of the service triggering the scheduling request, an identifier of a service corresponding to HARQ feedback, an identifier of a logical channel corresponding to the HARQ feedback, an identifier corresponding to the HARQ feedback, a priority of a service corresponding to the HARQ feedback, a priority of a logical channel corresponding to the HARQ feedback, a priority corresponding to the HARQ feedback, an identifier of a service corresponding to a CSI-RS, an identifier of a logical channel corresponding to the CSI-RS, an identifier corresponding to the CSI-RS, a priority of a service corresponding to the CSI-RS, a priority of a logical channel corresponding to the CSI-RS, a priority corresponding to the CSI-RS, the second information from the network, an identifier of a service corresponding to UCI, a priority corresponding to UCI, the first information, and a priority/an identifier of a logical channel/a service/data to be transmitted triggering a Physical Random Access Channel (PRACH) ([0103][0162]: details a certain time unit, as second information from the network); wherein the first resource is at least one of the scheduling request (SR), a configured physical uplink shared channel (PUSCH), the CSI-RS, the HARQ feedback and the PRACH ([0092]: details UCI includes SR to be used to request a PUSCH resource for initial transmission). 

Regarding claim 11, Liu teaches wherein the first condition comprises at least one of that an uplink control channel resource transmitting the first scheduling request overlaps with an uplink control channel resource transmitting a second scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is higher than a priority of a logical channel and/or logical channel group for the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a priority of a service corresponding to the first scheduling request is higher than a priority of a service corresponding to the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a service type corresponding to the first scheduling request is a high reliability and low latency service, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is not lower than a priority of a logical channel and/or logical channel group for the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; 5that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a priority of a service corresponding to the first scheduling request is not lower than a priority of a service corresponding to the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with an uplink control channel resource transmitting a third scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is higher than a priority of a logical channel and/or logical channel group for the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a priority of a service for the first scheduling request is higher than a priority of a service for the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a service type corresponding to the first scheduling request is a high reliability and low latency service, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is not lower than a priority of a logical channel and/or logical channel group for the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a priority of a service corresponding to the first scheduling request is not lower than a priority of a service corresponding to the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the first scheduling request is a first pending scheduling request after a previous pending scheduling request is cancelled; that the first scheduling request is a first pending scheduling request triggered after a latest MAC protocol data unit (PDU) is packed; that the first scheduling request is a scheduling request which the physical layer is not indicated to transmit after a previous pending scheduling request is cancelled; that the first scheduling request is a first pending scheduling request after a previous pending scheduling request is cancelled, and a service and/or a logical channel and/or a logical channel group triggering the scheduling request correspond to a first service; that the first scheduling request is a first pending scheduling request triggered after a latest MAC PDU is packed, and a service and/or a logical channel and/or a logical channel group triggering the scheduling request correspond to the first service; and that the first scheduling request is a scheduling request which the physical layer is not indicated to transmit after a previous pending scheduling request is cancelled, and a service and/or a logical channel and/or a logical channel group triggering the scheduling request correspond to the first service ([0116]: details multiple SR PUCCH resources overlap with each other in the time domain… terminal apparatus 1 may transmit using SR resource corresponding to configuration with the highest priority; [0099]-[0102]: details logical channel may correspond to a data transfer service; whether any of the scheduling request configurations is used can be given based on the corresponding logical channel; configure a priority among multiple schedule request configurations via high layer signaling). 

Regarding claim 12, Liu teaches wherein the first condition comprises at least one of that an uplink control channel resource transmitting the first scheduling request overlaps with an uplink control channel resource transmitting a second scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is higher than a priority of a logical channel and/or logical channel group for the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a priority of a service corresponding to the first scheduling request is higher than a priority of a service corresponding to the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a service type corresponding to the first scheduling request is a high reliability and low latency service, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is not lower than a priority of a logical channel and/or logical channel group for the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a priority of a service corresponding to the first scheduling request is not lower than a priority of a service corresponding to the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with an uplink control channel resource transmitting a third scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is higher than a priority of a logical channel and/or logical channel group for the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a priority of a service for the first scheduling request is higher than a priority of a service for the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a service type corresponding to the first scheduling request is a high reliability and low latency service, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is not lower than a priority of a logical channel and/or logical channel group for the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a priority of a service corresponding to the first scheduling request is not lower than a priority of a service corresponding to the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the first scheduling request is a first pending scheduling request after a previous pending scheduling request is cancelled; that the first scheduling request is a first pending scheduling request triggered after a latest MAC PDU is packed; that the first scheduling request is a scheduling request which the physical layer is not indicated to transmit after a previous pending scheduling request is cancelled; that the first scheduling request is a first pending scheduling request after a previous pending scheduling request is cancelled, and a service and/or a logical channel and/or a logical channel group triggering the scheduling request correspond to a first service; that the first scheduling request is a first pending scheduling request triggered after a latest MAC PDU is packed, and a service and/or a logical channel and/or a logical channel group triggering the scheduling request correspond to the first service; that the first scheduling request is a scheduling request which the physical layer is not indicated to transmit after a previous pending scheduling request is cancelled, and a service and/or a logical channel and/or a logical channel group triggering the scheduling request correspond to the first service; that the first scheduling request is a scheduling request triggered after a MAC PDU is packed; that the first scheduling request is a scheduling request triggered after a MAC PDU is transmitted to the physical layer; that the first scheduling request is a scheduling request triggered after a MAC PDU is transmitted; that the uplink control channel resource transmitting the first scheduling request overlaps or partially overlaps with a first uplink data channel resource, and a length of the first uplink data channel resource is greater than or equal to a first threshold value; that LCP mapping restriction configured for a logical channel triggering the first scheduling request is not met; that the first uplink data channel resource does not match the LCP mapping restriction configured for a logical channel triggering the first scheduling request; that an attribute of the first uplink data channel resource does not match the LCP mapping restriction configured for a logical channel triggering the first scheduling request; that the first uplink data channel resource does not meet the LCP mapping restriction configured for a logical channel triggering the first scheduling request; that an attribute of the first uplink data channel resource does not meet the LCP mapping restriction configured for a logical channel triggering the first scheduling request; that a length of the first uplink data channel resource is greater than or equal to a second threshold value; that the uplink control channel resource of the first scheduling request/the first scheduling request cannot be transmitted at the same time as the first uplink data channel resource; that the uplink control channel resource of the first scheduling request/the first scheduling request cannot be multiplexed or piggybacked to the first uplink data channel resource; that a service triggering the first scheduling request is the first service; that a logical channel triggering the first scheduling request corresponds to the first service; that a logical channel triggering the first scheduling request is a target logical channel; that a priority of a logical channel triggering the first scheduling request is higher than a priority of a logical channel and/or a MAC CE carried by the PUSCH; and that a logical channel triggering the first scheduling request is a logical channel corresponding to the first service, and a priority of a logical channel for the first service is higher than a priority of a logical channel and/or a MAC CE carried by the PUSCH ([0116]: details multiple SR PUCCH resources overlap with each other in the time domain… terminal apparatus 1 may transmit using SR resource corresponding to configuration with the highest priority; [0099]-[0102]: details logical channel may correspond to a data transfer service; whether any of the scheduling request configurations is used can be given based on the corresponding logical channel; configure a priority among multiple schedule request configurations via high layer signaling).
  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang, Lee and Liu.
Wang teaches determining whether a first condition is met ([0255]: details user terminal decides whether to transmit according to predefined rule), wherein the first condition comprises that: an uplink control channel resource transmitting the first scheduling request overlaps or partially overlaps with a first uplink data channel resource ([0255]: details the resource expected to transmit the SR overlaps with the PUSCH in time), when a logical channel corresponding to a first service triggers the first scheduling request ([0254]: details UE may transmit the SR on the next nearest available SR resource through the PUCCH), and a priority of the first service is higher than a priority of a service transmitted on a first uplink data channel ([0272]: details If the priority of the SR is higher, the UE transmits the SR through the PUCCH without transmitting the PUSCH in slot n).  
Wang does not explicitly teach wherein indicating to the physical layer to send the first scheduling request comprises: when the first condition is met, indicating to the physical layer to send the first scheduling request; otherwise, not indicating to the physical layer to send the first scheduling request; wherein the first condition for determining whether to indicate the physical layer to send the first scheduling request is determined according to at least one of: a priority of a logical channel triggering the scheduling request, a priority corresponding to a configured physical uplink shared channel (PUSCH) grant; wherein the computer is caused to: determining, by the physical layer according to a first rule: a scheduling request needing to be transmitted; a priority of uplink control information; and a priority of an uplink control channel.
However, Zhang teaches wherein indicating to the physical layer to send the first scheduling request comprises: when the first condition is met, indicating to the physical layer to send the first scheduling request; otherwise, not indicating to the physical layer to send the first scheduling request ([0040][0051]: details When the MAC layer or the MAC entity receives the indication that the available resource exists, the valid resource exists, or the scheduling request can be transmitted, it can be determined that the MAC layer or the MAC entity obtains an uplink resource capable of being used to transmit the scheduling request.  Based on the determination, the MAC layer or the MAC entity can instruct the lower layer (for example, the physical layer) to transmit the scheduling request on the uplink resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Zhang and include wherein indicating to the physical layer to send the first scheduling request comprises: when the first condition is met, indicating to the physical layer to send the first scheduling request; otherwise, not indicating to the physical layer to send the first scheduling request of Zhang with Wang.  Doing so would avoid delaying transmission (Zhang, at paragraph [0036]).
Moreover, Lee teaches wherein the first condition for determining whether to indicate the physical layer to send the first scheduling request is determined according to at least one of: a priority of a logical channel triggering the scheduling request, a priority corresponding to a configured physical uplink shared channel (PUSCH) grant ([0105]: details the corresponding SR configuration for the triggered SR is that of the highest priority logical channel (if such a SR configuration exists) that has data available for transmission at the time the regular BSR is triggered; “for” may be interpreted as “used for” thus has no patentable weight because it is an intended use). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Lee and include wherein the first condition for determining whether to indicate the physical layer to send the first scheduling request is determined according to at least one of: a priority of a logical channel triggering the scheduling request, a priority corresponding to a configured physical uplink shared channel (PUSCH) grant of Lee with Wang.  Doing so would efficiently request uplink resource (Lee, at paragraph [0017]).
Furthermore, Liu teaches wherein the computer is caused to: determining, by the physical layer according to a first rule: a scheduling request needing to be transmitted; a priority of uplink control information; and a priority of an uplink control channel (Fig. 1, 101-106; [0103]-[0162]: details scheduling request configuration, as first rule, a scheduling request corresponding to is to be transmitted, based on a priority, for transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Liu and include wherein the computer is caused to: determining, by the physical layer according to a first rule: a scheduling request needing to be transmitted; a priority of uplink control information; and a priority of an uplink control channel of Liu with Wang.  Doing so would improve transmission efficiency (Liu, at paragraph [0091]).


Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415